Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of species: first step lowering the pH (claim 1), host cell proteins, harvested cell culture fluid and a mammalian cell culture in the reply filed on 3/27/2019 is acknowledged. Please note that upon further consideration, the species requirements of contaminates and mixture are no longer required and withdrawn.
Claims 1-5, 7-11 and 16-17 and new claims 21-22 are under consideration in the instant Office Action.



Withdrawn Rejections
The rejection of claims 1-5, 7 -11 and 14-17 under 35 U.S.C. 103 as being unpatentable over Gagnon US2012/0276623 (4/19/2019, PTO-892) and Gagnon US 8,017,740 (4/19/2019, PTO-892) in view of Hickman et al.,  US2010/0150864 (4/1/2020 PTO-892) is withdrawn in view of the newly amended claim 1.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 16-17 and new claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon US2012/0276623 (4/19/2019, PTO-892) and .
Gagnon teaches methods of removing DNA contaminants from biological samples to prevent aggregation of the target protein (see abstract, paragraph 1 and claim 1).  Gagnon teaches that DNA in cell cultures act as points of aggregation of molecules including proteins and antibodies and that sequestration of the DNA from active cultures onto cation exchange ligands on dextran sulfate prevents antibody aggregation that would otherwise nucleate around DNA (see paragraph 44) as in instant claims 1-3.  Gagnon teaches that DNA contamination leads to undesired protein aggregation with antibodies (see paragraphs 1, 54, claim 18) as in instant claim 1, 2 and 16. Gagnon teaches removing the contaminant from the biological sample with a cation exchange ligand that binds the DNA contaminant but not the target protein, such as monoclonal antibody, and further performing at least one more target molecule purification step on the sample having a reduced amount of genomic DNA (see paragraphs 3-4, 15, 48 and claim 4) as in instant claims 1, 2 and 16-17. Gagnon teaches using centrifugation and filtration to remove the contaminant (see paragraphs 41-42 and 51) as in instant claims 1 and 11. Gagnon teaches that the cation exchange ligand is bound to a soluble polymer such as dextran sulfate (see paragraphs 8, 19, 42 and claim 13) as in instant claims 1 and 3. Gagnon teaches that the target protein is secreted into the supernatant of mammalian cell cultures (see paragraphs 26 -27 and 45) as in instant claims 1 and 7. Gagnon teaches using affinity chromatography including ion exchange and mixed mode chromatography (see claims 1, 20-23) after the introduction of the cation exchange ligand bound to dextran sulfate (see paragraphs 13, 
Gagnon ‘740 teaches that most non-antibody protein contaminants elute before antibodies but that antibodies from different clones elute in different areas of the elution profile and overlap with contaminating proteins (see column 2, lines 57-60).  Gagnon ‘740 teaches that aqueous-soluble nonionic organic polymers are known for their ability to precipitate proteins including antibodies including dextran (see column 3, lines 33-50 and column 9, lines 12-16) as in instant claims 1 and 3. Gagnon ‘740 teaches that presence of nonionic organic polymers preferentially enhance retention of antibodies on mixed mode chromatography and improving the removal of non-antibody proteins (see column 4, lines 1-20).  Gagnon ‘740 teaches that the antibodies include monoclonal antibodies (see column 6, lines 41-45) as in instant claims 16-17. Gagnon ‘740 teaches that the concentration of the polymer may include 0.1-10% (see column 4, lines 27-28) as in instant claim 5 and the molecular weight range of 100-10000 daltons (see column 4, lines 35-38) as in instant claim 4. Gagnon ‘740 teaches that during bind-elute mode with the polymer, including dextran, one modifies the pH of the solution (see bottom column 4 and top column 5). Gagnon ‘740 teaches pH in the required ranges of 6.7-7 (see figures 3-4) but does no teaches the pH limitations of instant claims 1, 10 and new claims 21-22.
Azevedo teaches affinity enhanced purification of human antibodies by PEG/dextran aqueous two-phase system extraction (ATPS: see abstract). Azevedo teaches using dextran stock solutions in the ATPS extraction (see page 34, 2nd column, nd column) as in instant claim 1. Azevedo teaches extracting human IgG from CHO cell supernatant (see page 32, 1st column, 3rd paragraph and page 34, 2nd column, 2nd column) as in instant claims 7-8. Azevedo teaches that the antibody is located to the PEG-rich phase separated from the dextran phase (see page 37, 2nd column and page 38, Conclusions) as required in instant claim 1. Azevedo does not each subjecting the second mixture to an affinity chromatography as in instant claim 1.
Hickman teaches methods for isolating monoclonal antibodies at high purity that can be used in clinical settings and pharmaceutical compositions (see abstract and paragraphs 12-13, 56) as in instant claims 16-17. Hickman teaches that in the purification process the antibodies are subjected to a pH adjustment about 3.5-5 to reduce and/or inactivate pH sensitive viruses that may be contaminating the sample (see paragraphs 15, 113-114 and Figure 1 and claims 1-11, 25) as required in instant claims 1-2, 10 and 21-22. Hickman teaches that after acidification of the sample, it is subjected to centrifugation, depth filtration and an ion exchange chromatography (see paragraphs 15-17 and claims 1-11, 25) as in instant claims 1 and 11. Hickman teaches that suitable mammalian host cells for expressing the recombinant antibodies include Chinese Hamster Ovary (CHO cells, see paragraphs 73 and 126) as in instant claims 7-8. Hickman teaches using a bioreactor to produce an antibody harvest (see paragraph 113) as in instant claim 9. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Gagnon, Gagnon ‘740, Azevedo and Hickman. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Gagnon and Gagnon ‘740 both teach using .  

Response to Arguments
Applicant's arguments filed 3/15/2021 are moot in view of the new rejection set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5, 7-11, 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-11 and 16 of copending Application No. 15/559,465 in view of Azevedo et al., 2009 (instant PTO-892) and Hickman et al., US2010/0150864 (4/1/2020 PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘465 claims methods of purifying proteins including monoclonal antibody from contaminants by using dextran and affinity and ion exchange chromatography. While ‘465, does not teach separation of contaminant before applying to affinity chromatography, this is an obvious variations of the instantly claimed method and would be obvious through routine optimization of the method. Further, one ordinary skill in the art would be motivated to lower the pH as now required in view of Hickman’s teaching that this step removes virus contamination and would produce a therapeutic grade product and would use purification method taught by Azevedo for human antibodies by PEG/dextran aqueous two-phase extraction since it leads to the isolation of the antibody in t top PEG phase of the system away from contaminants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
3/15/2021 have been fully considered but they are not persuasive. Applicant argues that the ‘465 application is patentably distinct because ‘465 keeps the contaminant in the solution while applying to chromatography column, while the instant claims call for separating the contaminant before proceeding with chromatography. This is not found persuasive because while the steps are slightly different form each other, the main steps and purpose of the purification method are the same and achieve the same result, the purification of the target protein. The difference of removing the precipitated contaminant before or after chromatography is an obvious variation that does not change the final outcome of purification. Therefore, applications are not distinctly different as argues by applicant and the rejection is maintained. 

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferreira et al., 2008 (instant PTO-892) teaches using UCON-Dextran aqueous two-phase system to extract IgG from CHO cell supernatant.


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649